Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance. In each of the allowed independent claims, Kang cannot be modified to include the allowable subject mater. Adding a reflector with holes into Kang et al. US 2011/0164402 would alter its principle of operation by completely changing how the optics work. Moreover, all references from the parent case 17/077,672 were considered when allowing the instant application. 
Thus, in combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-9: in claim 1, “and at least one reflector including a plurality of holes on the substrate, wherein an air gap is disposed between a top surface of the at least one reflector and a bottom surface of the light conversion sheet.”
Adding a reflector with holes into Kang et al. US 2011/0164402 would alter its principle of operation by completely changing how the optics work.

Re 10-18: in claim 10, “and at least one reflector including a plurality of holes on the substrate, wherein an air gap is disposed between a top surface of the at least one reflector and a bottom surface of the light conversion sheet.”

Re 19-20: in claim 19, “wherein an air gap is disposed between a top surface of the substrate and a bottom surface of the light conversion sheet and the air gap does not overlap the plurality of light emitting devices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875